       Case 4:21-cr-00122-JSW Document 77 Filed 07/06/21 Page 1 of 3




 1 JULIA M. JAYNE (State Bar No. 202753)
   ASHLEY RISER (State Bar No. 320538)
 2 JAYNE LAW GROUP, P.C.
   803 Hearst Avenue
 3 Berkeley, CA 94710
   E-Mail: ashley@jaynelawgroup.com
 4 Telephone: (415) 623-3600

 5 Attorneys for Defendant
   GABRIEL GONZALES
 6

 7                               UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9 UNITED STATES OF AMERICA,                          Case No. CR 21-0122 JSW [DMR]

10                 Plaintiff,
                                                      GABRIEL GONZALES’ EX PARTE
11         v.                                         APPLICATION FOR ORDER
                                                      MODIFYING CONDITIONS; ORDER
12 GABRIEL GONZALES,

13                 Defendant.
14

15         I, Ashley Riser, declare:
16   1. I represent Defendant Gabriel Gonzales in the above-entitled matter. He is currently released
17      on an unsecured $75,000 bond with travel restricted to the Northern and Eastern District of
18      California. On June 22, 2021, Mr. Gonzales pled guilty to a single count of Drug Possession
19      with Intent to Distribute. The Honorable Judge Jeffrey S. White referred Mr. Gonzales to an
20      assessment to determine his eligibility for the Alternative to Incarceration Program and set a
21      status conference for August 24, 2021. The purpose of this request is to respectfully ask the
22      Court to modify the “no contact” provision of Mr. Gonzales’ pretrial release to allow for
23      “peaceful” contact.
24   2. On May 15, 2020, the Honorable Magistrate Judge Donna M. Ryu ordered Mr. Gonzales
25      released with conditions. ECF No. 12. The release order included multiple conditions, and
26      Mr. Gonzales “was ordered to have ‘no contact whatsoever’ with his wife ‘unless legally
27      required.’” ECF No. 10. Since May 15, 2020, Mr. Gonzales has abided by the “no contact”
28                                                                       Case No. CR 21-0122 JSW [DMR]
                                                                            APPLICATION AND ORDER
        Case 4:21-cr-00122-JSW Document 77 Filed 07/06/21 Page 2 of 3




 1      condition.

 2   3. Mr. Gonzales’ Pretrial Officer, Kalisi Kupu, spoke with Mr. Gonzales’ wife regarding the

 3      modification of the no contact order. Mr. Gonzales’ wife stated that she wanted to have

 4      contact with Mr. Gonzales. Further, Officer Kupu asked Mr. Gonzales’ wife if she would

 5      report any violations of the modified order. Mr. Gonzales’ wife stated that she would report

 6      any violations of the order.

 7   4. Defense counsel respectfully requests that the “no contact” order is modified to read: “Mr.

 8      Gonzales is permitted to have peaceful contact with his wife and his children. Mr. Gonzales

 9      must not stalk, harass, follow, strike, threaten, assault, keep under surveillance, or block

10      movements of his wife and his children. Mr. Gonzales’ wife agrees to report any violation of

11      this condition to Pretrial Services. This order will remain into effect until the conclusion of

12      Mr. Gonzales' case.”

13   5. Mr. Gonzales’ Pretrial Officer, Kalisi Kupu, does not object to this request.

14   6. AUSA Joseph Tartakovsky does not object to this request.

15   7. Based on the foregoing, I respectfully request that the conditions of Mr. Gonzales’ release be

16      modified to remove his ankle monitor and home confinement condition. I further request that

17      Mr. Gonzales’ travel restrictions are extended to include both the Northern District and

18      Eastern Districts of California. All other conditions of Mr. Gonzales’ release shall remain the

19      same.

20

21      I declare under penalty of perjury under the laws of the United States that the foregoing is

22 true and correct.

23
     DATED: June  2021                                      /s/
24                                                        ASHLEY RISER
                                                          Attorney for GABRIEL GONZALES
25

26

27
                                         [
28
                                                                             Case No. CR 21-0122 JSW [DMR]
                                                                              APPLICATION AND ORDER
        Case 4:21-cr-00122-JSW Document 77 Filed 07/06/21 Page 3 of 3




 1                                               25'(5

 2 Based on the foregoing, and good cause appearing:

 3          IT IS HEREBY ORDERED that the conditions of Defendant Gabriel Gonzales’ release
 4 shall be modified as follows:

 5          Mr. Gonzales is permitted to have peaceful contact with his wife and his children. Mr.
 6 Gonzales must not stalk, harass, follow, strike, threaten, assault, keep under surveillance, or

 7 block movements of his wife and his children. Mr. Gonzales’ wife agrees to report any violation

 8 of this condition to Pretrial Services. This order will remain into effect until the conclusion of

 9 Mr. Gonzales'
         All othecas
                  r ce.
                     onditions will remain the same.

10                                                                     ISTRIC
                                                                  TES D      TC
                                                                TA
11




                                                                                       O
                                                            S
              July 6, 2021
     DATED: __________________




                                                                                        U
                                                           ED




                                                                                         RT
12
                                                                              DERED
                                                       UNIT
                                                                        O OR
13                                                              IT IS S




                                                                                             R NIA
14
                                                                             M. Ryu
                                                       NO




                                                                     o n n a
                                                             Judge D




                                                                                            FO
15                                                 ________________________________________
                                                         RT




                                                                                         LI
16                                                           E R MAG. JUDGE DONNA
                                                            H




                                                                                        A
                                                   HONORABLE                          C M. RYU
                                                                N
                                                   United States Magistrate Court   F
17                                                                DI   S T RIC T Judge
                                                                                  O
18

19

20

21

22

23

24

25

26

27

28
                                                                              Case No. CR 21-0122 JSW [DMR]
                                                                               APPLICATION AND ORDER
